Citation Nr: 1707389	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected trochanteric bursitis of the right hip. 

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected trochanteric bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi that, in part, denied a compensable rating for the Veteran's service-connected trochanteric bursitis of the left hip and assigned a 10 percent rating for his service-connected trochanteric bursitis of the right hip, effective November 4, 2002 (the date of the increased rating claim).

The Veteran initiated an appeal by submitting a timely notice of disagreement (NOD) in April 2003.  However, the RO did not issue the Veteran a statement of the case (SOC) until August 2008, wherein it incorrectly identified a May 2007 rating decision as the action being appealed.  The Veteran then perfected his appeal by submitting a timely VA Form 9 (substantive appeal) in October 2008.  See 38 C.F.R. § 20.200.  Thus, the Veteran has continuously pursued his claims since November 2002. 

During the pendency of the appeal, in July 2008, the RO issued a rating decision in which it granted an increased rating of 10 percent for the trochanteric bursitis of the left hip, effective July 20, 2006.  In May 2011, the Board issued a decision denying the Veteran's claim for a rating higher than 10 percent for trochanteric bursitis of the right hip.  The Board also determined that the Veteran was not entitled to a disability rating higher than 10 percent for trochanteric bursitis of the left hip, but did grant an effective date of November 4, 2002 for the assignment of the 10 percent evaluation for the left hip disability.  

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in that May 2011 decision, the Board also remanded the issue of whether new and material evidence had been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to the service-connected hips, for the RO to issue an SOC as to that matter.  The Board notes that the RO issued said SOC in January 2016.  However, the Veteran never submitted a substantive appeal as to that claim and his appeal was not perfected.  See 38 C.F.R. §§ 20.200, 20.202.  Therefore, the Board does not have jurisdiction of that claim and will not further address the matter.

The Veteran appealed the Board's May 2011 denial of increased ratings for his hip disabilities to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Partial Remand and remanded the increased rating claims for action consistent with the terms of the Joint Motion.  

The Board subsequently again denied the claims of entitlement to higher disability evaluations for the service-connected trochanteric bursitis of each hip in a decision issued in June 2012.  The Veteran again appealed the Board's decision.  In a December 2012 Order, the Court granted a Joint Motion for Remand and remanded the claims for further action by the Board.  The Board thereafter remanded the case for additional development in December 2013.  The case has now been returned to the Board for appellate review.

While the case was in remand status, the RO, in January 2016, issued a supplemental statement of the case (SSOC) that addressed the increased rating claims on appeal as well as the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) that had been denied in a rating decision that was issued in January 2016.  However, the discussion of the TDIU issue in the January 2016 SSOC was in violation of 38 C.F.R. § 19.31.  Pursuant to 38 C.F.R. § 19.31(a), an SSOC may not be used to announce a decision by the Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a statement of the case (SOC), or to respond to a notice of disagreement (NOD) on a newly appealed issue that was not addressed in an SOC.  ("In no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case.") 

The Agency of Original Jurisdiction (AOJ) has only certified to the Board the appeals for the issues of entitlement to an increased rating for each hip disability.  In addition, in January 2017, the Veteran submitted an NOD in relation to the issue of entitlement to TDIU that was denied in a rating decision that was issued in January 2016.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD.  See VACOLS [VA's Veterans Appeals Contact and Locator System].  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A precedential opinion that directly impacts this case was recently issued (July 2016) by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The February 2014 VA examination results do not reflect full compliance with Correia.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, a review of the medical evidence of record reveals that no VA treatment records dated after December 2015 have been included in the evidence of record.  Furthermore, review of the November 2015 VA low back examination report reveals that the Veteran stated that he was in receipt of Social Security Administration (SSA) disability benefits.  However, no SSA records associated with any claim or appeal made after SSA denied reconsideration of a prior claim in January 2007 have been included in the evidence of record.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Because such VA and SSA records could reflect the extent and severity of the claimed disabilities, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records and all VA records dated from December 2015 onward must be obtained and associated with the claims file.  

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain VA treatment records dated from December 2015 onward.

2.  Contact the Social Security Administration (SSA) to obtain all the medical records associated with the Veteran's appeal(s) or application(s) for benefits as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file. 

3.  Thereafter, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current bilateral hip pathology. 

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for each hip.  If the hips cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Thereafter, readjudicate the matter of an increased evaluation for each hip disability.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claims for benefits.  An appropriate period of time must be allowed for response.


The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the related claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

